Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez,
a la cual se une el Juez Asociado Corrada Del Río.
El presente recurso plantea ante nos la improcedencia de una resolución emitida por el Tribunal de Circuito de Apelaciones que deniega la expedición del auto de certio-rari solicitado para revisar una sentencia parcial final dic-tada en rebeldía por el Tribunal de Primera Instancia. Dicha sentencia fue emitida por este último bajo el procedimiento sumario dispuesto por nuestro ordena-miento jurídico para las reclamaciones laborales. Sostiene la parte aquí peticionaria, que no se podía emitir tal dicta-men en rebeldía por el Tribunal de Primera Instancia sin la previa celebración de una vista, por existir un conflicto sobre la identidad de la persona del patrono del querellante. Arguye que ese tribunal tenía la obligación, dadas las circunstancias particulares de este caso, de cele-brar tal vista para permitirles a las partes presentar prueba sobre cuál era el ente corporativo que tenía el ca-rácter de patrono del querellante y, por ende, constituía la parte querellada. Arguye, además, que tal curso de acción era necesario e indispensable, por perjudicarse sustancial-mente los derechos esenciales de la parte contra quien se diligenció el emplazamiento.
Por su parte, el querellante aquí recurrido arguye, entre otras cosas, que el ente corporativo que alega la persona sobre la cual se diligenció el emplazamiento es patrono del primero, y podría estar utilizando como su álter ego al ente corporativo emplazado.
La Mayoría resuelve el asunto ante nos confirmando la resolución emitida por el Tribunal de Circuito de Apelacio-nes y la sentencia en rebeldía dictada por el Tribunal de Primera Instancia. Devuelve el presente caso a este último *266foro, con el fin de que celebre una vista para que, entre otras cosas, dilucide cuál es el nombre correcto del patrono, que concluye fue adecuadamente emplazado, y para que proceda a enmendar nunc pro tune el epígrafe de la refe-rida sentencia, incluido el nombre del patrono querellado. Le intima a que, una vez concluido tal procedimiento, puede ejecutar la sentencia sobre esa persona. DISENTIMOS.
I
El 21 de noviembre de 1997, el Sr. Francisco León García instó una querella sobre despido injustificado, discrimen por razón de edad y daños y perjuicios contra el Restaurant Tropical, acogiéndose al procedimiento sumario que provee la Ley Núm. 2, según enmendada, 32 L.P.R.A. secs. 3118-3132. En la querella, alegó que laboraba para la referida parte querellada, corporación organizada con-forme a las leyes de Puerto Rico, como capitán de meseros de 1ro de septiembre de 1997 hasta el 7 de noviembre de 1997, fecha en que fue despedido sin que mediara justa causa; que el salario más alto devengado por él fue de mil doscientos noventa y nueve dólares mensuales ($1,299); que fue discriminado en el empleo por el mero hecho de tener sesenta y seis (66) años de edad, en violación a la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sees. 146-151; que tras su despido la parte quere-llada lo reemplazó por otro empleado más joven. Reclamó, también, la cantidad de mil doscientos noventa y nueve dólares ($1,299) por despido injustificado, al amparo de la Ley Núm. 80 de 30 de marzo de 1976 (29 L.P.R.A. sees. 185a-185m), y de una suma no menor de cien mil dólares ($100,000) en concepto de daños y perjuicios por discrimen por edad, al amparo de la Ley Núm. 100, supra. Reclamó, *267además, la reinstalación en su empleo, salarios dejados de percibir, más costas y honorarios de abogado/1)
El 21 de noviembre de 1997, se expidió la orden de cita-ción y emplazamiento. Ese mismo día, a las 10:35 de la mañana, se diligenció el emplazamiento al Restaurant Tropical, a través de la Sra. Alicia Fernández, persona encar-gada de la administración del restaurante ubicado en los locales 4 y 5 del Edificio Borinquen Towers Núm. 1, Puerto Nuevo, San Juan, Puerto Rico. En dicho emplazamiento se le apercibió a la parte querellada que, conforme a lo dis-puesto en la Ley Núm. 2, supra, debía presentar la corres-pondiente contestación a la querella dentro del término de los diez (10) días siguientes a la notificación de esta, y que de no hacerlo se dictaría sentencia en su contra, sin más citarle ni oírle. La parte querellada fue emplazada en la misma región judicial que se instó la querella.(2)
El 2 de diciembre de 1997, un día después de expirado el término dispuesto para contestar la querella, la señora Fernández y/o Restaurant Tropical, presentó un escrito ante el Tribunal de Primera Instancia sobre comparecencia especial, sin someterse a la jurisdicción del tribunal, im-pugnando la validez del emplazamiento. En dicho escrito los comparecientes aceptaron haber recibido el emplazamiento. No obstante, negaron que la señora Fer-nández fuera la propietaria del Restaurant Tropical, y la existencia de ente corporativo alguno bajo dicho nombre. Basado en esto último, afirmaron que cualquier reclama-ción tramitada a nombre de Restaurant Tropical era improcedente en derecho, ya que éste no cuenta con personalidad jurídica para demandar o ser demandado.(3)
Mediante orden notificada el 8 de diciembre de 1997, el Tribunal de Primera Instancia le requirió al querellante *268expresarse en cuanto al escrito presentado por la Sra. Alicia Fernández y/o Restaurant Tropical.(4)
Por su parte, el querellante solicitó la anotación de re-beldía de la parte querellada, por no haber contestado la querella dentro del término establecido por ley, y que se dictara sentencia a tales efectos.(5)
Cumpliendo con lo ordenado, el 10 de diciembre de 1997, la querellante presentó una réplica alegando, en esencia, que, conforme al Registro de Corporaciones del Departamento dé Estado, el Restaurant El Tropical, Inc. es una corporación con fines de lucro, organizada bajo las le-yes del Estado Libre Asociado de Puerto Rico desde el 13 de diciembre de 1991, con oficinas principales en el lugar in-dicado en la querella; que según el Informe Anual de dicha corporación de 16 de abril de 1996, la señora Fernández, a quien se emplazó como administradora, es directora, oficial y secretaria de la referida corporación. El querellante acompañó con su escrito documentación acreditativa de ello, expedida por el Departamento de Estado.(6)
Con fecha de 22 de diciembre de 1997, la Sra. Alicia Fernández y/o Restaurant Tropical presentaron una dú-plica a la réplica antes indicada. Argüyó, que la parte que-rellante de autos, Sr. Francisco León García, "con quien trabajó fue para el patrono F.R. & S[.] Corporation h/n/c Restaurant Tropical que ubica en el Centro Comercial Bo-rinquen Tower[s], Edificio # 2, Local 17, Caparra Heights, Avenida F.D. Roosevelt # 1420, San Juan, Puerto Rico”. Pe-tición de certiorari, Apéndice, pág. 37. Alegó, que si alguna reclamación tenía la parte querellante de autos, como re-sultado de los hechos a que se refiere su querella, es contra F.R. & S. Corporation, a quien debe traer al pleito y emplazarlo de conformidad al debido proceso de ley.(7)
*269El 19 de diciembre de 1997, el Tribunal de Primera Ins-tancia dictó sentencia parcial final en rebeldía, archivada en autos copia de su notificación el 22 de diciembre de 1997, condenando a Restaurant Tropical a reinstalar en su puesto al querellante y pagarle todos los salarios dejados de percibir, a razón de mil doscientos noventa y nueve dó-lares ($1,299) mensuales, desde el 7 de noviembre de 1997 hasta su reinstalación, la mesada montante a mil doscien-tos noventa y nueve dólares ($1,299) y la cantidad de mil dólares ($1,000) en concepto de honorarios de abogado. Concluyó, que la parte querellante ante sí estableció un caso de despido injustificado, y prima facie por discrimen, por estar capacitado para ocupar el puesto, haber sido sus-tituido por un empleado mucho más joven que él, y que el despido se efectuó sin razón alguna, debido a su edad. Al así resolver, dicho foro determinó que, conforme a la See. 3 de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3120), se adquiere jurisdicción tan pronto se notifica a la persona que se encuentre a cargo del negocio. Indicó dicho tribunal, que en el caso de autos la parte quedó informada de la existencia de la reclamación en su contra y, a pesar de esto, no se defendió. Dicho foro dejó pendiente la celebra-ción de la vista de daños, hasta que su sentencia parcial en rebeldía adviniera final y firme.(8)
Inconforme con dicho dictamen parcial del Tribunal de Primera Instancia, la señora Fernández y/o Restaurant Tropical acudieron mediante recurso de certiorari ante el Tribunal de Circuito de Apelaciones el 2 de enero de 1998. En esencia, adujeron que incidió el Tribunal de Primera Instancia al dictar una sentencia en rebeldía contra una entidad que no tiene capacidad jurídica, basada en alega-ciones que no justifican la concesión de un remedio.(9) Con-tando con la oposición de la parte querellante,(10) el Tribu*270nal de Circuito de Apelaciones emitió resolución el 31 de marzo de 1998, archivada en autos copia de su notificación el 28 de abril de 1998, denegando el auto solicitado. Dicho tribunal determinó que quedó evidenciada la existencia de la corporación Restaurant El Tropical, Inc., y que al no haber denominado a dicho negocio en el epígrafe del caso como una corporación, fue un mero error técnico que quedó subsanado al así establecerlo en el contenido de la querella. Concluyó, que la querella de autos es válida y suficientemente específica para establecer un caso de des-pido injustificado, y prima facie por discrimen, que justifi-caba el que se dictara por el Tribunal de Primera Instancia sentencia en rebeldía.(11) Oportunamente, el 28 de abril de 1998, la parte querellada presentó moción de reconsidera-ción ante el Tribunal de Circuito de Apelaciones.(12) En dicha moción de reconsideración la parte aquí peticionaria le señaló al Tribunal de Circuito de Apelaciones, que el ente corporativo puesto bajo la jurisdicción del Tribunal de Primera Instancia, por el diligenciamiento del emplazamiento, no era el patrono del querellante. Le hizo referencia a lo dispuesto en la Regla 4.9 de Procedimiento Civil, 32 L.P.R.A. Ap. IV, sobre el procedimiento que ha de se-guirse en esos casos.(13) Dicha solicitud fue denegada me-diante resolución dictada el 5 de mayo de 1998, archivada en autos copia de su notificación el 12 de mayo de 1998.(14)
De dicha resolución acude ante nos la parte querellada, señalando como errores cometidos por el Tribunal de Cir-cuito de Apelaciones los siguientes:
PRIMER ERROR
Cometió error el Tribunal de Circuito de Apelaciones al con-cluir que constituía un mero error de forma que en el epígrafe del caso no se hubiera identificado a la parte querellada como *271una corporación, que se trataba de una situación en que se había designado de forma inapropiada el nombre de la parte que se deseaba demandar, que ello era susceptible de enmienda para ajustarlo a la realidad, que existe una corporación de nom-bre Restaurant Tropical, Inc., [sic] sin considerar que en reali-dad la querella fue instada contra un ente sin capacidad proce-sal alguna, con quien el querellante-recurrido no tuvo relación contractual alguna.
SEGUNDO ERROR
Incidió el Tribunal de Circuito de Apelaciones al resolver que procedía dictar sentencia a pesar de que las alegaciones de la querella no justificaban la concesión de un remedio. Petición de certiorari, págs. 4-5.
HH f — H
La See. 3 de la Ley Núm. 2, supra, dispone lo siguiente:
El secretario del tribunal notificará a la parte querellada con copia de la querella, apercibiéndole que deberá radicar su con-testación por escrito, con constancia de haber servido copia de la misma al abogado de la parte querellante o a ésta si hubiere comparecido por derecho propio, dentro de diez (10) días des-pués de la notificación, si ésta se hiciere en el distrito judicial en que se promueve la acción, y dentro de quince (15) días en los demás casos, y apercibiéndole, además, que si así no lo hi-ciere, se dictará sentencia en su contra, concediendo el remedio solicitado, sin más citarle ni oírle. Solamente a moción de la parte querellada, la cual deberá notificarse al abogado de la parte querellante o a ésta si compareciere por derecho propio, en que se expongan bajo juramento los motivos que para ello tuviere la parte querellada, podrá el juez, si de la faz de la moción encontrara causa justificada, prorrogar el término para contestar. En ningún otro caso tendrá jurisdicción el tribunal para conceder esa prórroga.
El alguacil o una persona particular diligenciará la notifica-ción del secretario del tribunal al querellado. Si no se encon-trare al querellado, se diligenciará la orden en la persona que en cualquier forma represente a dicho querellado en la fábrica, taller, establecimiento, finca o sitio en que se realizó el trabajo que dio origen a la reclamación o en su oficina o residencia. Si el querellado no pudiere ser emplazado en la forma antes dis-puesta se hará su citación de acuerdo con lo que dispongan las Reglas de Procedimiento Civil para esos casos.
El querellado deberá hacer una sola alegación responsiva en *272la cual deberá incluir todas sus defensas y objeciones, enten-diéndose que renuncia a todas las defensas u objeciones que no incluya en dicha alegación responsiva.
En los casos que se tramiten con arreglo a las sees. 3118 a 3132 de este título, se aplicarán las Reglas de Procedimiento Civil en todo aquello que no esté en conflicto con las disposiciones específicas de las mismas o con el carácter sumario del procedimiento establecido por las sees. 3118 a 3132 de este título; [disponiéndose en relación con los medios de descubrimiento anteriores al juicio autorizados por las Reglas de Procedimiento Civil, que la parte querellada no podrá usarlos para obtener información que debe figurar en las constancias, nóminas, lis-tas de jornales y demás récords que los patronos vienen obliga-dos a conservar en virtud de las disposiciones de las sees. 245 et seq. del Título 29 y los reglamentos promulgados al amparo de las mismas excepto cualquier declaración prestada o docu-mento sometido por la parte querellante en cualquier acción judicial; y que ninguna de las partes podrá someter más de un interrogatorio o deposición ni podrá tomar una deposición a la otra parte después que le haya sometido un interrogatorio, ni someterle un interrogatorio después que le haya tomado una deposición, excepto que medien circunstancias excepcionales que a juicio del tribunal justifiquen la concesión de otro inte-rrogatorio u otra deposición. No se permitirá la toma de depo-sición a los testigos sin la autorización del tribunal, previa de-terminación de la necesidad de utilizar dicho procedimiento.
La información obtenida por el Secretario del Trabajo y Re-cursos Humanos o por sus agentes debidamente autorizados en el curso de las investigaciones practicadas en el ejercicio de las facultades concedidas en las secs. 245 et seq. del Título 29 y en las secs. 304 et seq. del Título 3 será de carácter privilegiado y confidencial y sólo podrá ser divulgada mediante la autoriza-ción del Secretario del Trabajo y Recursos Humanos.
En ningún caso que se tramite al amparo de las sees. 3118 a 3132 de este título podrá contrademandarse o reconvenirse al obrero o empleado querellante por concepto alguno. (Énfasis suplido.)
La See. 4 de la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. sec. 3121) dispone lo siguiente:
Si el querellado radicara su contestación a la querella en la forma y en el término dispuestos en la see. 3120 de este título, el juicio se celebrará sin sujeción a calendario a instancias del querellante, previa notificación al querellado.
Si el querellado no radicara su contestación a la querella en *273la forma y en el término dispuestos en la see. 3120 de este título, el juez dictará sentencia contra el querellado, a instan-cias del querellante, concediendo el remedio solicitado. En este caso dicha sentencia será final y de la misma no podrá apelarse .... (Énfasis suplido.)
En el caso de autos, y ante el Tribunal de Primera Ins-tancia, se produjo una controversia entre las partes sobre quién era la persona jurídica que realmente era el patrono del querellante de autos. De un lado la parte querellante produjo evidencia documental expedida por la oficina a cargo del Registro de Corporaciones adscrita al Departa-mento de Estado de Puerto Rico, a los efectos de la existen-cia de un ente corporativo con número de registro setenta y nueve mil setecientos cincuenta y cuatro (79,754) de nom-bre “Restaurant El Tropical, Inc.”. Del Certificado de Incorporación de dicho ente corporativo, párrafo segundo, surge lo siguiente:
Que la oficina de la corporación en el Estado Libre Asociado de Puerto Rico estará localizada en el Centro Comercial Borin-quen Towers Edificio # 2 local 17, Caparra Heights, Puerto Rico 00920. Avenida F.D. Roosevelt No. 1440, en el Municipio de San Juan, Puerto Rico. Petición de certiorari, Apéndice, pág. 28.
La parte querellante de autos le hizo saber al Tribunal de Primera Instancia que su patrono “se ha dado a conocer mediante sus propios anuncios publicitarios como Restaurant Tropical y en la actualidad opera dos (2) restaurantes, ambos bajo el nombre de Restaurant Tropical. Uno de es-tos, localizado en el centro comercial Las Vistas Shopping Village, Avenida Las Cumbres, urbanización Los Paseos en R[í]o Piedras y el otro localizado en la Avenida Roosevelt, en el centro comercial Borinquen Towers en Caparra Heights, donde trabajaba el querellante del presente caso”. Pe-tición de certiorari, Apéndice, pág. 28. No obstante, esa parte le expresó al Tribunal de Primera Instancia, que en el último informe anual de corporaciones presentado por Restaurant El Tropical, Inc. el 16 de abril de 1996, correspon-*274diente al año 1995, en la Oficina de Radicación de Docu-mentos del Departamento de Estado, indicó que su oficina estaba localizada en Las Vistas Shopping Village, avenida Las Cumbres, Río Piedras, Puerto Rico, 00926. Argüyó que dicho cambio de dirección de la oficina no debe ser consi-derado a los efectos de la controversia de autos, ya que Restaurant El Tropical, Inc. no cumplió con los requisitos de ley para realizar tal cambio. (15) Añadió que debe ser consi-derada como la dirección de la oficina de Restaurant El Tropical, Inc., la que aparece en su Certificado de Incorpo-ración, lugar donde alegadamente fue emplazada la Sra. Alicia Fernández quien, según consta en el referido informe anual de corporaciones, es directora, oficial y secretaria de dicho ente corporativo. Argüyó, además, que la señora Fer-nández es la administradora de Restaurant El Tropical, Inc.; que trabajaba diariamente en el local donde él laboró, según ella misma alegadamente se lo expresó al emplaza-dor y este lo hizo constar en el emplazamiento. (16)

La Sra. Alicia Fernández argüyó ante el Tribunal de Primera Instancia, que el querellante de autos, Sr. Francisco León García, trabajó con el ente corporativo F.R. & S. Corporation h/n/c Restaurant Tropical, que tiene una ope-ración de negocios en el centro comercial Borinquen Towers, edificio número 2, local 17, Caparra Heights, avenida F.D. Roosevelt número 1420, San Juan, Puerto Rico. Alegó que el querellante de autos nunca ha trabajado para Restaurant El Tropical, Inc.


La parte aquí recurrida arguye en su alegato ante este Tribunal, que de los expedientes del Departamento de Es-tado de Puerto Rico surge que F.R. & S. Corporation, con número de registro sesenta y cuatro mil novecientos no-venta y cuatro (64,994), tiene la misma dirección de oficina 
*275
que la que alegadamente tiene el Restaurant El Tropical, Inc., y que la Sra. Alicia Fernández es directora, oficial y secretaria de ambos entes corporativos.(

17

) Aduce, que el Restaurant El Tropical, Inc. podría ser el álter ego corpora-tivo de F.R. & S. Corporation, o viceversa, lo que da al traste con todas las alegaciones hechas hasta el presente por la parte querellada de autos, aquí peticionaria.


Hemos advertido, que si bien la dirección de la oficina de Restaurant El Tropical, Inc. es alegadamente Centro Co-mercial Borinquen Towers, edificio núm. 2, local 17, ave-nida F.D. Roosevelt núm. 1440, Caparra Heights, Puerto Rico, el diligenciamiento del emplazamiento fue realizado sobre la Sra. Alicia Fernández, como administradora de Restaurant Tropical, ubicado en la dirección siguiente: Borinquen Towers núm. 1, locales 4 y 5, Puerto Nuevo, San Juan, Puerto Rico.


De nuestro expediente no surge prueba documental al-guna para apoyar la conclusión que el Tribunal de Circuito de Apelaciones sostiene se desprende de la sentencia dic-tada por el Tribunal de Primera Instancia, a los efectos de que Restaurant El Tropical, Inc. era el patrono del quere-llante de autos, señor León García. No surge, tampoco, que se hubiera celebrado ante ese tribunal una vista evidencia-ría para permitirles probar a las partes sus alegaciones dentro de la controversia ya mencionada.

La See. 3 de la Ley Núm. 2, supra, dispone que, en los casos tramitados bajo el procedimiento que prescribe, se aplicarán las Reglas de Procedimiento Civil en todo aque-llo que no esté en conflicto con las disposiciones específicas de la sección o con el carácter sumario de su procedimiento.
La Regla 4.9 de Procedimiento Civil, supra, vigente ac-tualmente, dispone lo siguiente:
En cualquier momento a su discreción y en los términos que crea justos, el tribunal puede permitir que se enmiende cual-*276quier emplazamiento o la constancia de su diligenciamiento, a menos que se demuestre claramente que de así hacerlo se per-judicarían sustancialmente los derechos esenciales de la parte contra quien se expidió el emplazamiento. (Énfasis suplido.)
Dicha Regla 4.9, supra, leía antes del 1979, año en que entró en vigor la actual, de la forma siguiente:
En cualquier momento a su discreción y en los términos que crea justos, el tribunal puede permitir que se enmiende cual-quier emplazamiento o la prueba de haber sido diligenciado, a menos que se demuestre claramente que de así hacerlo se perju-dicarían materialmente los derechos sustanciales de la parte contra quien se expidió el emplazamiento. (Énfasis suplido.) 32 L.P.R.A. Ap. II (ed. de 1969), ant. Regla 4.9.
El texto vigente de la actual Regla 4.9, supra, corres-ponde a la Regla 4.9 anterior y a la Regla 4(h) de Procedi-miento Civil federal.(18) Se varió el lenguaje de la anterior regla que leía “se perjudicarían materialmente los dere-chos sustanciales de la parte” (ant. Regla 4.9, supra ), para ajustarlo al que tiene la regla vigente que lee: “se perjudicarían sustancialmente los derechos esenciales de la parte ...”. Regla 4.9, supra. El propósito fue mejorar su redacción.
Hemos expresado, interpretando el texto de la anterior Regla 4.9, supra, que los tribunales, en el uso de su discre-ción, podían ordenar que se enmendara un emplazamiento o citación a fin de ajustarlo a la realidad, cuando se trataba de situaciones en que se había consignado en forma inapro-piada el nombre de la persona que realmente se deseaba demandar. Esas situaciones eran consideradas como meros errores técnicos, especialmente si había emplazado en rea-lidad a la persona que se tenía interés en demandar o a su *277agente autorizado.(19) Se permite una enmienda bajo dicha Regla 4.9, supra, siempre que ésta no tenga el efecto de sustituir o incluir partes nuevas al procedimiento que no han sido emplazadas y sobre las que el tribunal no ha ad-quirido jurisdicción.(20) Dicha normativa jurisprudencial tiene vigencia bajo el texto de la actual regla.(21)
La ocasión más común para la realización de una en-mienda bajo la Regla 4.9, supra, es cuando el demandante comete una equivocación o error técnico que resulta en una falla en la identificación apropiada de la persona del demandado. Un ejemplo de esto es cuando el ente corpora-tivo no es denominado con el nombre que se registró o sen-cillamente está mal escrito.(22)
En el caso de autos se trabó una controversia, sobre si la persona jurídica que se intentó demandar es la que resultó efectivamente emplazada por el diligenciamiento realizado en la persona de la Sra. Alicia Fernández, quien es direc-tora, oficial y secretaria del ente corporativo registrado bajo el nombre de Restaurant El Tropical, Inc., y además, de aquel registrado bajo el nombre de F.R. & S. Corporation. No nos presenta duda, que el Sr. Francisco León García intentó presentar una querella contra la persona jurídica que era su patrono. Está controvertido, pre-cisamente, qué ente jurídico era el dueño y operaba el es-tablecimiento que se identificaba para propósitos comerciales como Restaurant Tropical, y en el que traba-jaba el querellante de autos antes de ser despedido. Existe un ente corporativo que registró el nombre de Restaurant El Tropical, Inc. al incorporarse, que tenía una oficina en la dirección anteriormente indicada, y que informó un cambio en la dirección de su oficina en su informe de 16 de abril de *2781996 al Departamento de Estado de Puerto Rico. De otro lado, se alega la existencia de otro ente corporativo lla-mado F.R. & S. Corporation; que usa el nombre comercial de Restaurant Tropical; que realiza operaciones en la dirección que mencionáramos previamente, y que afirma la Sra. Alicia Fernández es el patrono del querellante de autos.
El Tribunal de Primera Instancia concluyó que “[ajlguna diferencia menor en el nombre de la corporación constituiría por su parte un error de forma sin efectos perjudiciales”. Petición de certiorari, Apéndice, pág. 41. Añadió que “[e]n cualquier momento puede enmendarse el emplazamiento a[sic] citación siempre que no afecte los de-rechos esenciales de las partes (Regla 4.9 de Procedimiento Civil) ya que lo importante es que el debido proceso de ley quede resguardado”. íd. No obstante, no surge orden al-guna de la sentencia de dicho tribunal, ni de nuestro expe-diente, referente a la realización de alguna enmienda de forma dirigida a corregir el alegado error técnico en el nombre de la parte querellada, a pesar de que la parte querellante alegó que el verdadero nombre de la entidad emplazada, a través de la Sra. Alicia Fernández, era Restaurant El Tropical, Inc.
La Mayoría resuelve devolver el presente caso al Tribunal de Primera Instancia, con el fin de que celebre una vista evidenciaría para adjudicar la cuantía de los daños reclamados y para dilucidar cuál es el nombre correcto del patrono que fue adecuadamente emplazado. Le ordena a ese tribunal que, una vez celebre la vista, proceda a en-mendar, nunc pro tune, el epígrafe de la sentencia dictada en rebeldía. Le instruye que una vez se determine, a través de ese procedimiento, quién es el patrono querellado, se puede ejecutar la referida sentencia sobre esa persona. Del resultado de la prueba presentada podría concluirse por el Tribunal de Primera Instancia que el patrono es Restaurant El Tropical, Inc. o F.R. & S. Corporation h/n/c Restau*279rant Tropical, que son dos (2) personas jurídicas distintas. No obstante, luego de la presentación de esa prueba, este Tribunal concluye que la enmienda es de forma y no sus-tantiva, por el hecho que la Sra. Alicia Fernández es oficial de ambos entes corporativos. Actúa de esa forma aun cuando la referida enmienda tendría que practicarse no sólo al emplazamiento y a la constancia de su diligencia-miento, sino que también al epígrafe de la sentencia dic-tada en rebeldía. Con tal curso de acción este Tribunal va-lida una sentencia en rebeldía emitida a tenor de la Ley Núm. 2, supra, sobre la cual existe un serio cuestiona-miento sobre la jurisdicción de la persona del querellado y dictamina que es suficiente para su ejecución.
Cuando no hay duda alguna en cuanto a la intención del querellante acogido al procedimiento sumario de la Ley Núm. 2, supra, respecto a la persona que fue su patrono y sobre el que ha tenido el interés de presentar una causa de acción en su contra, habiéndose emplazado efectivamente a dicho querellado o a su agente autorizado al efecto, actúa correctamente el Tribunal de Primera Instancia al permi-tir la enmienda de forma para corregir el nombre del que-rellado en la citación o emplazamiento que se le diligen-ciara, bajo la Regla 4.9 de Procedimiento Civil, supra, cuando media un error técnico, cuyo resultado es que no ha sido identificado apropiadamente.
La esencia y médula del trámite fijado para casos sobre reclamaciones de salarios consagrado en la Ley Núm. 2, supra, constituye un procedimiento sumario que pretende la rápida disposición de los asuntos tramitados bajo su régimen.(23) Hemos insistido repetidamente en que los tribunales tienen la obligación de darle vigencia al claro man-dato legislativo plasmado en la Ley Núm. 2, supra, de diligencia y prontitud en la tramitación judicial de las *280reclamaciones labor ales. (24) No obstante, hemos reconocido que en ocasiones las circunstancias particulares y especia-les de algún caso requieren la flexibilidad de la aplicación de tal norma estatutaria.(25)
El ejercicio de defensas válidas por parte de un quere-llado en una acción bajo el procedimiento sumario de la Ley Núm. 2, supra, es una circunstancia que el Tribunal de Primera Instancia debe tomar en consideración antes de llegar a determinaciones, sin la celebración de una vista evidenciaría, que por su naturaleza conllevan consecuen-cias funestas para esa parte. No puede despacharse livianamente un planteamiento dirigido a la falta de jurisdic-ción del Tribunal de Primera Instancia sobre la persona del verdadero patrono del querellante, bajo un procedimiento de esa naturaleza. Una comparecencia especial ante el Tribunal de Primera Instancia, sin someterse a su jurisdic-ción, realizada por la persona a quien le fue diligenciada la citación y el emplazamiento bajo dicho procedimiento su-mario, alegando que el establecimiento que administra no es el patrono del querellante, no debe despacharse por dicho tribunal sin la celebración de una vista en la que se le permita presentar evidencia al respecto, máxime cuando la parte querellante al oponerse por escrito no acompañó evi-dencia documental alguna que sostuviera su afirmación de que Restaurant El Tropical, Inc. era su patrono. Tal proce-der podría ser violatorio de la garantía constitucional a un debido proceso de ley, por no estar acorde con nuestro pro-nunciamiento sobre la constitucionalidad del referido estatuto en Landrum Mills Corp. v. Tribunal Superior, 92 D.P.R. 689, 691-692 (1965). Allí expresamos lo siguiente:
[E]stá revestida de interés público, tiene ciertas disposiciones que son más favorables al obrero que al patrono, por haber sido la conclusión del estudio legislativo que no existe igualdad de medios económicos entre las partes para una adecuada defensa *281de sus respectivos derechos, al originarse la reclamación judicial.
Examinadas las disposiciones de dicho procedimiento, en su totalidad, es evidente que le concede al patrono las oportunida-des básicas de defensa que comprende el debido proceso de ley: (1) notificación de una querella, (2) citación, (3) oportunidad de contestar, (4) vista pública, (5) oportunidad de repreguntar los testigos de la otra parte y oportunidad de presentar los testigos que han de sostener las alegaciones a su favor, (6) y aún una oportunidad de revisión por un tribunal de mayor instancia.
No hay objeción constitucional a la limitación del proceso judicial, cuando el resto del estatuto, como es el caso del procedi-miento de reclamación de salarios aquí examinado, conserva una razonable oportunidad de defensa. (Énfasis suplido.)
Concluimos que erró el Tribunal de Primera Instancia al anotar la rebeldía de Restaurant Tropical y dictar sen-tencia parcial en rebeldía en su contra, a tenor de la Ley Núm. 2, supra, sin celebrar una vista evidenciaría para atender los planteamientos que realizara la Sra. Alicia Fernández, bajo las circunstancias particulares de este caso. No podía concluir ese tribunal, sin la celebración de esa vista, sobre la ausencia o presencia de un mero error técnico en el emplazamiento, así como en su diligencia-miento, que ameritara o no una enmienda bajo la Regla 4.9 de Procedimiento Civil, supra.
No compartimos la óptica de este Tribunal, a los efectos de que la solución al dilema que nos presentan las circuns-tancias particulares de este caso se resuelve concluyendo que lo procedente es calificar, desde este nivel, que la en-mienda que ha de practicarse al emplazamiento, a su dili-genciamiento, y al epígrafe de la sentencia, es una de forma, sin contar, por lo menos, con la previa celebración de una vista evidenciaría. Veamos.
La Regla 49.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone lo siguiente:
Los errores de forma en las sentencias, órdenes u otras par-tes del expediente y los que aparezcan en las mismas por inad-vertencia u omisión, podrán corregirse por el tribunal en cual-quier tiempo, a su propia iniciativa, o a moción de cualquier *282parte, previa notificación, si ésta se ordenare. Durante la tra-mitación de una apelación o un recurso de certiorari, podrán corregirse dichos errores antes de elevar el expediente al tribunal de apelación y, posteriormente, sólo podrán corregirse con permiso del tribunal de apelación.
¿Qué constituye un error de forma corregible por el Tribunal de Primera Instancia en cualquier tiempo?
Bajo la Regla 49.1 de Procedimiento Civil, supra, el po-der del Tribunal de Primera Instancia se limita a enmen-dar nunc pro tune errores atribuibles a inadvertencias u omisiones de forma. Están incluidos dentro de esta regla errores mecanografíeos, sobre cálculos matemáticos, nom-bres erróneos, edad de una persona que ha de ser natura-lizada, la designación del año en que las contribuciones fueron impuestas y la adición de costas al procedimiento. Deben ser errores que no puedan considerarse que van a la sustancia de la sentencia, orden o resolución, ni que se relacionan con asuntos discrecionales.(26)
Esta regla no se puede utilizar como sustituto del re-curso de apelación, ni para relevar a una parte de una sentencia. Es decir, alegados errores de derecho no pueden alterarse bajo el palio de ésta, a menos que el error de derecho constituya una circunstancia de acto ministerial y no discrecional.(27) Si el derecho a cierto remedio está cla-ramente sostenido por el expediente, la omisión de conce-derlo es subsanable, mediante una enmienda nunc pro tune, por ser un error de forma.(28)
La enmienda nunc pro tune se practica sólo para corre-gir errores formales o técnicos (clericales). Si el cambio que se persigue es sustantivo por naturaleza no debe ser corre-gido mediante una enmienda nunc pro tune. El recurso que provee la Regla 49.1 de Procedimiento Civil, supra, le per-*283mite al Tribunal de Primera Instancia lograr que la sen-tencia o el expediente de autos refleje la verdad, y no puede ser utilizado para reflejar, expresar o decidir otro asunto distinto al que originalmente fue pautado o pronunciado. (29)
El Tribunal de Primera Instancia puede, mediante en-mienda nunc pro tune, corregir errores de forma en el nom-bre del patrono querellado, bajo el procedimiento estable-cido por la Ley Núm. 2, supra. Lo que creemos no puede hacer mediante ese tipo de enmienda, como pretende la Mayoría, es cambiar en una sentencia emitida en rebeldía el nombre del querellado, Restaurant Tropical, para susti-tuirlo e incluir el de un ente corporativo que podría ser Restaurant El Tropical, Inc. o F.R. & S. Corporation h/n/c Restaurant Tropical, por el hecho de que el emplazamiento fue diligenciando sobre una persona natural que es oficial de ambos entes corporativos.(30) Concluimos, que tal tipo de enmienda, por imperativo del derecho constitucional a un debido proceso de ley, y las circunstancias particulares de este caso, es de naturaleza sustantiva y no meramente de forma. No obstante, muy respetuosamente, creo que este Tribunal y el Tribunal de Primera Instancia, como mínimo, están impedidos de concluir que tal enmienda es para co-rregir un mero error técnico, sin la previa celebración de una vista evidenciaría por este ultimo, donde las partes desfilen prueba al respecto.
III
¿Podía el Tribunal de Circuito de Apelaciones, en tales circunstancias, enmendar el epígrafe del caso de autos y reemplazar el nombre de la persona peticionaria del re-*284curso de certiorari, que lo fue la Sra. Alicia Fernández y/o Restaurant Tropical, por el del ente corporativo Restaurant El Tropical, Inc., cuando denegó el auto de certiorari solicitado? La respuesta a dicha interrogante es en la negativa. Veamos.
La parte aquí peticionaria plantea ante nos que erró el Tribunal de Circuito de Apelaciones al denegar el auto de certiorari solicitado, que pretendió la revisión de la senten-cia parcial dictada por el Tribunal de Primera Instancia. No obstante haber tomado tal curso de acción procesal, el Tribunal de Circuito de Apelaciones alteró el epígrafe del caso ante sí en su resolución final, para que apareciera como peticionario ante ese tribunal el Restaurant El Tropical, Inc., aun cuando al denegar el auto solicitado no asu-mió su jurisdicción apelativa.(31) Afirma que tal curso de acción es erróneo; que lo procedente era que ese tribunal expidiera el auto de certiorari solicitado, revocara al Tribunal de Primera Instancia y devolviera el caso a dicho tribunal para que celebrara una vista para determinar la aplicabilidad de la Regla 4.9 de Procedimiento Civil de Puerto Rico, supra.
El certiorari es un recurso en alzada mediante el cual un tribunal apelativo puede revisar, a su discreción, una resolución interlocutoria, o en algunos casos una sentencia dictada por un tribunal inferior. Su definición está contenida en el Art. 670 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 3491.(32)
El auto de certiorari es un auto expedido por un tribunal superior a otro inferior, por el cual se exige del último la remi-sión al primero de una copia certificada de las diligencias pen-dientes en el tribunal inferior o los autos de alguna causa ya terminada, en aquellos casos en que el procedimiento adoptado no esté de acuerdo con las prescripciones de la ley, y con objeto *285de terminar los procedimientos cuando el tribunal inferior re-husare hacerlo fundado en bases erróneas.
En Pérez v. Tribunal de Distrito, 69 D.P.R. 4 (1948), se resolvió que el auto de certiorari procede para revisar cual-quier error de derecho cometido por un tribunal inferior, no importa si se trata de un error de derecho sustantivó o procesal. Se revocó la doctrina sentada en Pueblo v. Corte, 44 D.P.R. 703 (1933); Sepúlveda v. Corte, 40 D.P.R. 412 (1930), Axtmayer et al. v. Aldrey, 14 D.P.R. 643 (1908), y Subirana et al. v. Padilla, Juez de Dist., 12 D.P.R. 73 (1907). El Art. 670 del Código de Enjuiciamiento Civil, supra, no distingue entre cuestiones de derecho procesal y sustantivo. El Tribunal de Circuito de Apelaciones y este Tribunal tienen el poder discrecional de expedir autos de certiorari para revisar errores cometidos por tribunales in-feriores, no importa la naturaleza del error cometido.(33)
La presentación de una solicitud de certiorari ante el Tribunal de Circuito de Apelaciones en casos civiles no sus-pende los procedimientos ante el Tribunal de Primera Ins-tancia, salvo orden en contrario expedida por iniciativa propia o a solicitud de parte por el Tribunal de Circuito de Apelaciones.(34) Es la expedición del auto de certiorari la que suspende los procedimientos en el Tribunal de Primera Instancia, excepto cuando se trate de un auto de certiorari expedido por el Tribunal de Circuito de Apelaciones para revisar una resolución u orden interlocutoria.(35) Igual alcance tiene el recurso de certiorari en los casos criminales ante el Tribunal de Circuito de Apelaciones, para revisar *286una resolución u orden interlocutoria del Tribunal de Pri-mera Instancia. (36)
Ni la presentación, ni la expedición del auto de certio-rari por el Tribunal de Oircuito de Apelaciones paraliza una orden que concede: (1) una orden de injunction, de mandamus o de hacer o desistir; (2) una orden de pago de alimentos; (3) una orden sobre custodia o relaciones filia-les; salvo, naturalmente, orden en contrario del tribunal.(37)
El Tribunal de Circuito de Apelaciones, luego de presen-tado el recurso, puede expedir o denegar el auto de certio-rari solicitado. Si el Tribunal de Circuito de Apelaciones asume su jurisdicción sobre el asunto que tiene ante sí, la sentencia que emita será la ley entre las partes con refe-rencia al punto específico traído a la atención de ese foro. Una denegación del auto solicitado nada dispone en cuanto al asunto en controversia. Al no expedir, dicho tribunal no asumió su jurisdicción, sencillamente declinó ejercerla en uso de su discreción.(38)
Concluimos que erró el Tribunal de Circuito de Apela-ciones al enmendar el epígrafe del caso ante sí para susti-tuir la parte allí peticionaria por la del ente corporativo denominado como Restaurant El Tropical, Inc. Al denegar el auto de certiorari solicitado por la parte allí peticionaria, Sra. Alicia Fernández y/o Restaurant Tropical, el Tribunal de Circuito de Apelaciones nada dispuso u ordenó al Tribunal de Primera Instancia o a las partes en cuanto al asunto en controversia ante este último. Al no expedir el auto, dicho tribunal no asumió su jurisdicción sobre tal asunto y sobre las partes y, en consecuencia, no podía realizar tal *287enmienda. Concluimos, además, que erró dicho foro al de-negar el auto solicitado y no asumir su jurisdicción, por haberse dictado por el Tribunal de Primera Instancia la sentencia parcial en rebeldía allí recurrida, sin la celebra-ción, cuando menos, de una vista evidenciaría para diluci-dar la referida controversia trabada ante ese foro.
IV
La parte aquí peticionaria arguye que las alegaciones contenidas en la querella de autos son puramente conclu-sorias e incorrectamente formuladas. Aduce, que dichas alegaciones no tienen base para que se concediera remedio alguno a favor del querellante de autos por sentencia. Apoya su reclamo en lo resuelto por este Tribunal en Rivera v. Insular Wire Products Corp., 140 D.P.R. 912 (1996). Expresa, que la parte querellante de autos no realizó una relación de hechos que sostuviera su alegación sobre dis-crimen por razón de edad, sino que simplemente se limitó a esbozar conclusiones de derecho. Nos plantea, que aunque la querella cumple en términos generales con el propósito de notificar a grandes rasgos la controversia, no esboza una reclamación que justifique la concesión de un remedio.
La parte aquí recurrida arguye, que la querella esboza los hechos correctamente y cumple con los requisitos nece-sarios para establecer un caso prima facie de despido in-justificado y por discrimen, por razón de edad. Se apoya también en lo resuelto por este Tribunal en Rivera v. Insular Wire Products Corp., supra, y además, en nuestros pro-nunciamientos sobre el asunto en Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42 (1983), y en Marín v. Fastening Systems, Inc., 142 D.P.R. 499 (1997).
La Ley Núm. 100, según enmendada, supra, reconoce una causa de acción para toda persona que hubiese sido despedida o de otro modo se viere negativamente afectada en su empleo, por razón de edad. Esa ley contiene una *288disposición específica en cuanto a la presunción de discrimen.
El Art. 3 de la Ley Núm. 100, supra, 29 L.P.R.A. sec. 148, dispone lo siguiente:
Se presumirá que cualquiera de los actos mencionados en las secciones precedentes fueron cometidos en violación de las sees. 146 a 151 de este título, cuando los mismos hayan sido realiza-dos sin justa causa. Esta presunción será de carácter controvertible.
La referida presunción significa que el patrono deman-dado viene obligado a probar que el despido no fue discriminatorio. Basta con que pruebe, aun mediante evi-dencia circunstancial, que la razón para el despido no fue por discrimen para que la presunción quede destruida. Esto último, sin embargo, ha de hacerse mediante prepon-derancia de la prueba.(39) En esos casos, la parte deman-dante ha de tener la oportunidad de demostrar que la jus-tificación ofrecida por el patrono es un mero pretexto.(40) No obstante, podría presentarse la situación de que el des-pido efectivamente no se produjo por el alegado discrimen, pero sí por alguna otra causa injustificada. Tal circunstan-cia podría dar lugar a que el querellante, bajo el procedimiento sumario dispuesto por la Ley Núm. 2, supra, sea acreedor a los beneficios contenidos en la Ley Núm. 80, supra,(41) si efectivamente presentó una causa de acción a esos efectos.
No erró el Tribunal de Primera Instancia al considerar que las alegaciones de la querella de autos exponen reclamaciones bajo la Ley Núm. 80, supra, y la Ley Núm. 100, supra, que justifiquen la concesión de un remedio. Veamos.
El procedimiento sumario establecido en la Ley Núm. 2, *289supra, es aplicable a varias reclamaciones laborales, incluidas el discrimen en el empleo y el despido injustificado, así como para reclamar derechos o beneficios de los trabajadores, entre otros.(42)
El derecho procesal provee gran flexibilidad a las partes para plantear sus reclamaciones ante el foro judicial. Sólo se les requiere bosquejar, a grandes rasgos, cuáles son las reclamaciones, de forma tal que la parte promovida quede notificada de la naturaleza general de las controversias en su contra y pueda comparecer a defenderse, si así lo desea. Las alegaciones en una demanda o querella presentada ante el Tribunal de Primera Instancia serán sucintas y sencillas, y se interpretarán en forma conjunta y liberal. Las partes pueden incluir en una querella o reclamación ante el Tribunal de Primera Instancia una o más causas de acción, a tenor de unos hechos, al amparo de la misma o de distintas leyes.(43)
En casos de discrimen, el querellante, de acuerdo con el procedimiento contenido en la Ley Núm. 2, supra, tiene que establecer un caso prima facie de discrimen por razón de edad, y el peso de producir la evidencia se transfiere al demandado. (44)
Después de examinada la querella de autos, concluimos que contiene reclamaciones al amparo de las leyes ya men-cionadas que, como alegación, justifican la concesión de un remedio. No obstante, el Tribunal de Primera Instancia no está obligado a conceder automáticamente las reclamacio-nes e indemnizaciones solicitadas por el demandante, sólo porque el demandado esté en rebeldía. Dicho tribunal puede celebrar las vistas evidenciarías que crea necesarias *290y adecuadas para comprobar cualquier alegación, a los efectos de que es justa y razonable, y para los propósitos ya expuestos. Esto es aplicable a los casos de procedimientos sumarios según la Ley Núm. 2, supra.(45)
V
Por los fundamentos antes expuestos, disentimos. Revo-caríamos la resolución dictada por el Tribunal de Circuito de Apelaciones y la sentencia emitida por el Tribunal de Primera Instancia, y devolveríamos el caso a este último para procedimientos ulteriores, en conformidad con lo aquí dispuesto.

(1) Petición de certiorari, Apéndice, págs. 16-17.


(2) Petición de certiorari, Apéndice, págs. 18-19.


(3) Petición de certiorari, Apéndice, págs. 20-21.


(4) Petición de certiorari, Apéndice, pág. 22.


(5) Petición de certiorari, Apéndice, págs. 23-24.


(6) Petición de certiorari, Apéndice, págs. 26-36.


(7) Petición de certiorari, Apéndice, págs. 37-38.


(8) Petición de certiorari, Apéndice, págs. 39-42.


(9) Petición de certiorari, Apéndice, págs. 43-81.


(10) Petición de certiorari, Apéndice, págs. 82-199.


(11) Petición de certiorari, Apéndice, págs. 1-7.


(12) Petición de certiorari, Apéndice, págs. 8-13.


(13) 32 L.P.R.A. Ap. IV, R. 4.9.


(14) Petición de certiorari, Apéndice, págs. 14-15.


(15) Hizo referencia a lo dispuesto por los Arts. 3.03 y 3.04(a) de la Ley General de Corporaciones de 1995 (14 L.P.R.A. secs. 2683 y 2684(a)).


(16) Del diligenciamiento del emplazamiento sólo surge que la Sra. Alicia Fernández era administradora de Restaurant Tropical. No surge el resto de lo expresado por la parte querellante.


(17) No surge de nuestro expediente pieza documental oficial del Departamento de Estado de Puerto Rico que evidencie tal afirmación.


(18) Dicha regla lee como sigue:
“(h) Amendment. At any time in its discretion and upon such terms as it deems just, the court may allow any process or proof of service thereof to be amended, unless it clearly appears that material prejudice would result to the substantial rights of the party against whom the process issued.” Regia 4(h) de Procedimiento Civil Federal, 28 U.S.C.A.


(19) Colón Gandía v. Tribunal Superior, 93 D.P.R. 225, 231 (1966).


(20) Colón Gandía v. Tribunal Superior, supra.


(21) Reyes v. Oriental Fed. Savs. Bank, 133 D.P.R. 15, 26-27 (1993).


(22) 4A Wright & Miller, Federal Practice and Procedure: Civil 2d Sec. 1131, pág. 354 (1987).


(23) Mercado Cintrón v. Zeta Com., Inc., 135 D.P.R. 737, 742 (1994); Srio. del Trabajo v. J.C. Penney Co., Inc., 119 D.P.R. 660 (1987); Resto Maldonado v. Galarza Rosario, 117 D.P.R. 458 (1986); Díaz v. Hotel Miramar Corp., 103 D.P.R. 314, 316 (1975).


(24) Mercado Cintrón v. Zeta Com., Inc., supra.


(26) Román Cruz v. Díaz Rifas, 113 D.P.R. 500 (1982).


(26) J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1979, Vol. II, pág. 265.


(27) Cuevas Segarra, op. cit., pág. 266; Scola v. Boat Frances, R., Inc., 618 F.2d 147, 152-153 (1er Cir. 1980).


(28) Security Ins. Co. v. Tribunal Superior, 101 D.P.R. 191, 205-206 (1973).


(29) 11 Wright, Miller and Kane, Federal Practice and Procedure: Civil 2d Sec. 2854, págs. 239-250 (1995).


(30) Precisamente esa fue la controversia de naturaleza sustancial que se pro-dujo entre las partes. La parte querellante alegaba que el querellado era Restaurant El Tropical, Inc., y la Sra. Alicia Fernández alegaba que era F.R. & S. Corporation.


(31) La parte peticionaria ante el Tribunal de Circuito de Apelaciones fue la Sra. Alicia Fernández y/o Restaurant Tropical.


(32) D. Rivé Rivera, Recursos Extraordinarios, 2da ed. rev., San Juan, Ed. Univ. Interamericana, 1996, pág. 201.


(33) Pérez v. Tribunal de Distrito, 69 D.P.R. 4 (1948); Rivé Rivera, op. cit., pág. 202.


(34) Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 22k; Regla 53.9 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Regla 35(A)(1) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII; Rivé Rivera, op. cit., pág. 211.


(35) Art. 4.002 de la Judicatura de Puerto Rico de 1994, supra, y Art. 4.002(f) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada por la Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. sec. 22k(f)); Regla 53.9(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III; Rivé Rivera, op. cit., pág. 211.


(36) Art. 4.002(f) de la Ley de la Judicatura de Pueto Rico de 1994, supra.


(37) Regla 53.9(d) de Procedimiento Civil, supra 32 L.P.R.A. Ap. III; Regla 35(A)(b) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII; Rivé Rivera, op. cit., pág. 211.


(38) Núñez Borges v. Pauneto Rivera, 130 D.P.R. 749 (1992); Pueblo v. Carrión Rivera, 111 D.P.R. 825 (1981); Bartolomei v. Tribl. Superior, 77 D.P.R. 462, 463 (1954).


(39) Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42 (1983).


(40) Alberty v. Bco. Gub. de Fomento, 149 D.P.R. 655 (1999).


(41) Para efectos de lo que podría constituir justa causa para el despido, tal estatuto desglosa unas situaciones en forma no taxativa. Srio. del Trabajo v. G.P. Inds., Inc., 153 D.P.R. 223 (2001).


(42) Berrios v. González et al., 151 D.P.R. 327 (2000); Marín v. Fastening Systems, Inc., supra.


(43) Rivera v. Insular Wire Products Corp., supra.


(44) No surge de nuestro expediente que se haya celebrado una vista evidenciaría por el Tribunal de Primera Instancia, a los efectos de que quedaran probados los hechos básicos dispuestos por nuestro ordenamiento jurídico para dejar establecido prima facie un caso por discrimen por razón de edad. Véase Ibáñez v. Molinos de P.R., Inc., supra.


(45) Rivera v. Insular Wire Products Corp., supra.